Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Method claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  No steps are recited.

Claim Rejections - 35 USC § 103
Claims 24,25,27-32,36-39,41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriko (JP 2007253950 translation PTO) in view of Kittrell et al (US 5196269) and Mongrain et al (US 10590606). 
Noriko discloses except where emphasized: 24. (New) A method for heating a food or beverage(abstract), the method comprising: microwave (abstract)heating a cup (abstract, fig 5) comprising: a frustoconical sidewall (page 3 bottom frustoconical blank plate 15 fig 6)having a seam defined by overlapped first and second ends of a coated (10A,fig 1)sidewall blank(10A,B, page 3 bottom both end portions are partially overlapped and heat treated,top curl portion 14 rolled over fig 5, bottom 12 overlapping part bent and bonded to form joint page 3 bottom, page 4 middle)  the coated sidewall blank comprising: a substrate (1, paper)having a first major side (inner layer 2)facing an interior of the cup and a second major side (exterior of 1 for 10A)facing an exterior of the cup, the substrate comprising a web of fibrous material(1 is paper page 2 6th full ¶); one or more high-density polyethylene layers directly (adhesive is absent in disclosure so application for HDPE is directly applied, page 3 top “directly coating”, fig 2 page 3 top bonding of HDPE layers to each other)on the first major side of the substrate(HDPE page 2 middle); and a clay coating layer directly on the second major side of the substrate; and a bottom (12)formed from a coated bottom blank(disc 16 formed from 10B page 3 bottom), wherein the bottom is sealed to a lower end of the frustoconical sidewall(fig 7, 10a,b,c page 3 bottom), wherein the food or beverage is on the one or more high-density polyethylene layers on the first major side of the substrate during the microwave heating of the cup(fig 5 innermost layer coated with HDPE).
The claim differs in that a clay coating layer is applied on the second or exterior major side of the substrate 1.
Kittrell teaches cup fabrication c 3 l 30-35 using a clay outer layer(second major side) c 3 l 15-30 directly on paperboard c 1 l 10-15 and HDPE c 1 l 25-35 blend on exterior layer (15 fig 1) to improve wettability and treatment retention(abstract).
Mongrain also teaches a clay coated substrate directly applied on paperboard as which can be an exterior or second side used in making cups having an HDPE layer(c3 l 50-60, c 5 l 50-60, c 2o l 60-c 21 l 15,c 8 l 10-25, c 9 l 60-c 10 l 5,claim1,12, sides A and B are interchangeable for exterior and B can be exterior c 6 l 50-55, c 2 l 65-c 3 l 5).
The advantage is to improve wettability and treatment retention.
The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Norico by utilizing clay in a coating applied directly to an outer second side of a substrate as taught by Kittrell and Mongrainj to improve wettability and treatment retention. 

25. (New) The method of Claim 24 wherein the substrate comprises at least one of a coated natural kraft board, a solid bleached sulfate board, a solid unbleached sulfate board, a coated recycled board, a coated white lined chipboard, and a folding boxboard(abstract microwave compatable paper, See the rejection of claim 24. According to applicant’s publication paperboard includes any fibrous material such as those recited that are encompassed by the generic term paperboard ¶41.

27. (New) The method of Claim 24 wherein at least one high-density polyethylene layer has a density in a range of between 0.93 and 0.97 g/cm3(abstract, density of 0.93-0.95 g/cm<SP>3</SP>). 

28. (New) The method of Claim 24 wherein at least one high-density polyethylene layer has a melt index of greater than 0.3 g/10 min (190°C/2.16 kg)(page 1 bottom MI 15-60, page 2 bottom melt flow rate 3-10 g/10 min).

29 (New) The method of Claim 24 wherein an upper end of the frustoconical sidewall is rolled over to form a bead(14,12c,fig 5,7,page 3 bottom end portions bent inward,page 3 bottom,page 4 top curl portion 14, page 5 middle curled, a joint is formed).

30. (New) A food or beverage cup comprising: a frustoconical sidewall having a seam defined by overlapped first and second ends of a coated sidewall blank, the coated sidewall blank comprising: a substrate having a first major side facing an interior of the cup and a second major side facing an exterior of the cup, the substrate comprising a web of fibrous material; one or more high-density polyethylene layers directly on the first major side of the substrate; and a clay coating layer directly on the second major side of the substrate; and a bottom formed from a coated bottom blank 16, wherein the bottom is sealed to a lower end of the frustoconical sidewall (fig 1,2 10A,B,fig 5,6,7,pages 2,3). No adhesive is taught between HDPE layers (page 3 top, 10B). See the rejection of claim 24.

31. (New) The food or beverage cup of Claim 30 wherein the clay coating layer is disposed at an outermost surface of the second major side of the cup. See the rejection of claim 24.

32. (New) The food or beverage cup of Claim 30 further comprising one or more high-density polyethylene layers on the clay coating layer on the second major side of the substrate. See the rejection of claim 24. 

36. (New) The food or beverage cup of Claim 30 wherein at least one high-density polyethylene layer has a density in a range of between 0.93 and 0.97 g/cm3(abstract,. See the rejection of claim 27.

37. (New) The food or beverage cup of Claim 30 wherein at least one high-density polyethylene layer has a melt index of greater than 0.3 g/10 min (190°C/2.16 kg).See the rejection of claim 28.

38. (New) The food or beverage cup of Claim 30 wherein the substrate includes at least one of a coated natural kraft board, a solid bleached sulfate board, a solid unbleached sulfate board, a coated recycled board, a coated white lined chipboard, and a folding boxboard. See the rejection of claim 25.

39. (New) The food or beverage cup of Claim 30 wherein an upper end of the frustoconical sidewall is rolled over to form a bead. See the rejection of claim 29.

41. (New) The food or beverage cup of Claim 30 wherein the seam is sealed by folding a first longitudinal end and heating and connecting the one or more high-density polyethylene layers at the first longitudinal end with the one or more high-density polyethylene layers at a second longitudinal end (14,12a,fig 5,7,page 3 top HDPE layers directly sealed, laminated and bonded).

42. (New) The food or beverage cup of Claim 41 wherein the seam is sealed by heating and connecting the one or more high-density polyethylene layers on the first major side of the substrate at the first longitudinal end with the one or more high-density polyethylene layers on the second major side of the substrate at the second longitudinal end. See the rejection of claim 41.

43. (New) The food or beverage cup of Claim 30 wherein the coated bottom blank 16 comprises: a substrate having a first major side facing an interior of the cup and a second major side facing an exterior of the cup, the substrate comprising a web of fibrous material; and one or more high-density polyethylene layers directly on the first major side of the substrate(10A, page 3 top,bottom,fig 6,7).See the rejection of claims 30,24.

44. (New) The food or beverage cup of Claim 43 wherein the substrate is uncoated on the second major side of the coated bottom blank (10A).
Claims 26,35,33,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriko (JP 2007253950 translation PTO) in view of Kittrell et al (US 5196269) and Mongrain et al (US 10590606) and Koenig et al (US 9732474, US 2016/0348318 to which reference is made, CN 107709665). 
26. (New) The method of Claim 24 wherein the substrate has a caliper thickness in a range of 7 points to 30 points.
35. (New) The food or beverage cup of Claim 30 wherein the substrate has a caliper thickness in a range of 7 points to 30 points.
Claims 26,35 differ in that thickness is in a recited point range.
Koenig teaches conventional paper substrate thickness for paper cups from about 8-28 mils or points in ¶ 27. Clay pigment layers are also taught in c 15 l 50-c17 l 2, c 17 l 50-c 18 l 10,50-c 19 l 25.
33. (New) The food or beverage cup of Claim 30 wherein the substrate is bleached.
34. (New) The food or beverage cup of Claim 30 wherein the substrate is unbleached.
Claims 33, 34 differ in that paper is bleached or not.
Koenig teaches conventional paper bleached or not used as substrate for paper cups in ¶26.
The advantage is use of conventional materials.
The references are in the same field of endeavor and reasonable pertinent to the problem of the claimed invention.
It would have been obvious to a person skilled in the art to modify, if necessary, Noriko- Kittrell- Mongrain by using conventional thickness and material as taught by Koenig for paper cup construction. 
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriko (JP 2007253950 translation PTO) in view of Kittrell et al (US 5196269) and Mongrain et al (US 10590606) and Su et al (US 2019/0255824).
40. (New) The food or beverage cup of Claim 39 further comprising a lid attached to the upper end of the frustoconical sidewall by an interference fit with the bead.
The claim differs in that a lid is attached to a paper cup.
Su teaches  a lid 315 in fig 30,31 and also teaches paper packages for food products with polyethylene used in packaging having the recited melt index and range, having a melt index in a range of about 0.50 g/10 min. to about 20 g/10 min ¶124,85 with improved ductility and lower initiation temperature, para 62,49,82,71,85,73-MI,74-HDPE,75,71 before or after microwave heating,¶64 tray of PE, tray of paper with liner, and a clay coating layer on said second major side of said paperboard substrate ¶63 ink printed graphic layer 125.
The advantage is a conventional article component manufacture.
 The references are in the same field of endeavor and reasonable pertinent to the problem of the claimed invention.
It would have been obvious to a person skilled in the art to modify Noriko- Kittrell- Mongrain by attaching a conventional lid to a paper cup manufacture as taught by Su in paper cup construction. See the rejection of claim 29 regarding a bead such as 14 or 12 in Noriko.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCarthy (US 6670592) teaches a coating of clay or SiO2 in making cups (c 7 l 60-c 8 l 10; c 13 l 20-50 clay coating) to reduce undesirable odors (c 2 l 25) and as pigment (c 9 l 65-c 10 l 15). The HDPE is a polyethylene polymer used in making the cups (c 4 l 18-25,example 70,table 21,22). MaCarthy teaches clay and HDPE sheets applied to paper substrate for use in making cups c 2 l 15-35,c 7 l 65-c 8 l 10, c 4 l 5-20.
 Bhardwaj (US 2018/0257349)teaches to use a clay coating layer on the second side of the substrate to improve the printing properties as already known (see paragraph [0066+0067], claims 1-50):             
    PNG
    media_image1.png
    379
    442
    media_image1.png
    Greyscale

Again, Leth (US 2010/0062274) discloses:   A method for using a paperboard article(abstract, packaged food, paper board substrate ¶¶2,41 coated with HDPE on both sides ¶41), the method comprising: microwave heating a paperboard article, wherein a food product is on a surface of said paperboard article during said microwave heating of said paperboard article, wherein the food product includes at least one of a food and a beverage (abstract, food /liquid tight)said paperboard article comprising:  paperboard substrate having a first major side and a second major side; and one or more high-density polyethylene layers on at least one of said first major side and said second major side of said paperboard substrate(abstract,¶41), wherein at least one high-density polyethylene layer has a melt index of greater than 4 g/10 min (190°C/2.16 kg). 
Leth teaches microwave heating in ¶43,57 for a packaging container for food in the abstract and ¶ 3,4. Fig 1-3. The packaging laminate comprising a core layer which, on both sides, has outer, liquid-tight coatings of plastic(abstract) which withstands heating in a retort without a need for first opening a food packaged container ¶1.  The plastic coating can be HDPE ¶¶29.41,45,51,claim 12. It has a core layer of paper or paperboard ¶41. Barrier properties are improved such as cracks and untightness.¶45, fig 2,203 HDPE no adhesive applied.20121014078
Wade (WO 2015009518 supplied by applicant) discloses a method for manufacturing a container comprising the steps of: providing a container blank and a film material; shaping said container blank into a container structure, said container structure comprising an internal side and an external side; and drawing a vacuum through said container structure to urge said film material onto said internal side. 
According to paragraph [0036] HDPE may be used as the first coating layer.
Swoboda discloses also a paper board having a first major side which is coated with a HDPE coating (see Swoboda claims 1-148; fig.15). It is further disclosed that the coating may be applied using microwaves (see claim 147, fig.28,29). Swoboda teaches use of microwave radiation for such food products or during preparation thereof to be conventional in para 10, 28,29,10,50,157,158-microwave,abstract-food,205 HDPE,208 HDPE applied to a side,209 microwave, low melting pt. Swoboda teaches HDPE in ¶ 205,209 applied to one side of a substrate and microwave is a heating method. The HDPE has a low melting point not unlike applicant. A microwave is taught in ¶ 158.
Again, Swoboda '724 teaches HDPE and Su teaches the melt index. Swoboda 2007/0215678 now 7955670 teaches the same for cups ¶¶ 103,102,100,34,74,87,141, 164,151,154,157, 101--citations to the patent text in East. ¶ 101 is c 22 l 15-30. See also fig 31 with HDPE as an inner coating. Use in microwaves is taught in ¶ 103. See also Perks ¶4,3,10,12,13; Owensby and Mehta. The claims appear an optimization and the melt index a result effective variable. Other cited art use the combination recited. The melt index has a broad range which itself suggests the comment. The specification has experimentation but that has not been addressed in detail. The art likely shows the same results and logic. No unexpected results are apparent here. 
Su has been applied and discloses the polyethylene have the recited melt index, range and uses with a teaching of improved ductility and lower initiation temperature. Su teaches a tray of PE, ¶ 64, tray paper liner in ¶ 68. See also McCarthy ¶ 339 used in food container, 88 paper board, 169, Dyer ¶ 108 microwave heating, 301 packages and Cochran fig 14-17. Leth teaches HDPE on both sides of a paper or paperboard food package for use in a microwave.
Yan (US 2012/0104078) discloses a hermetically sealed paperboard container, including:
(a) a container body component being formed from a blank and including an upper end and a lower end 
and, the blank comprising:
(b) paperboard having a first side and a second side,
(c) a first sealant layer on the first side of the paperboard, e.g. HDPE,
(d) a barrier layer on the second side of the paperboard, and
(e) a second sealant layer applied over the barrier layer,
(i) the blank having a first and a second longitudinal ends, the first end being skived to a 
predetermined thickness for a predetermined width, the skived portion being folded over onto the 
blank to form a folded first longitudinal end, the body component being further characterized by an overlapped seam with the folded first longitudinal end of the blank inside the second longitudinal end;
(ii) a bottom component sealed to the lower end of the body component; and
(iii) a lid component  hermetically  sealed to the upper end of the body component (see claims 1-7; paragraph [0025].
To use a clay containing coating layer on the second side of the substrate to improve the printing 
properties is already known from Bhardwaj et al (US 2018/0257349) (see paragraph [0066+0067], claims 1-50). 
Yang discloses:    A method for using a paperboard article(abstract,¶ 3 consumer structure,packaging,c 1 paper board substrate coated with PE), the method comprising: microwave heating a paperboard article, wherein a food product is on a surface of said paperboard article during said microwave heating of said paperboard article, wherein the food product includes at least one of a food and a beverage said paperboard article comprising:  paperboard substrate having a first major side and a second major side; and one or more high-density polyethylene layers on at least one of said first major side and said second major side of said paperboard substrate(para 5,18-23,fig 1A,B,2 use/preparation regarding heat sealing with microwave radiation conventional and implicit), wherein at least one high-density polyethylene layer has a melt index of greater than 0.3 g/10 min (190°C/2.16 kg).

    PNG
    media_image2.png
    473
    474
    media_image2.png
    Greyscale

See also WO 2008003025, supplied by applicant; Teroda et al (US 2004/0105941).
McCarthy teaches improved microwavable article crack resistance in the abstract, use of clay in para 152, MI .3-4 in para 89, claims 23,24, use of HDPE in para 325,337,claims 25,26,339 used in food container,88 paperboard,169.
 Dyer teaches microwave to dry or cure in para 106, paper article in para 97, MI .5-800 in para 48 and HDPE in para 45,108 microwave heating,301 packages.
Cochran teaches microwave preparation in para 11, HDPE and MI .3-4 in para 13 and HDPE in para 14,fig 14-17.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s publication ¶¶ 40,47,48,51 do not establish criticality, and only a single example is provided at a density of .95 and MI 12. The information of fig 17-22 are not relevant here.	
Applicant references the melt index recited in the claims but there has been no comparison with the references or disclosure of unexpected results. It is considered taught in the references. The recitation “directly” is address in the rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/FREDERICK F CALVETTI/            Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761